Citation Nr: 1132803	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-31 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right peroneal nerve palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, his daughter, and his son


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 
INTRODUCTION

The Veteran had active service from March 1951 to March 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claim was subsequently transferred to the RO in Baltimore, Maryland.  

During the pendency of the appeal, the Veteran testified at a hearing before a Veterans Law Judge in Washington, DC, in July 2010.  A transcript of the hearing is associated with the claims file.  The Board notes that the Veterans Law Judge who held the hearing is no longer employed with the Board.  In a July 2011 letter, the Veteran was informed that the judge was no longer at the Board, and he was notified of his right to have another hearing before a current member of the Board.  In an August 2011 response, the Veteran waived his right to have another hearing and requested that the case be considered on the evidence of record.

The case was previously before the Board in July 2010 at which time it was remanded for additional development.  The case has since been returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.  

At the outset, the Board notes that the Veteran has claimed that he was not informed of the potential risk for neurological complications prior to his knee surgery in May 1997.   He has stated that he was informed of the possibility of infection, but contends that neurological complications were not discussed at that time.  

In the July 2010 remand, the Board determined that additional medical records needed to be obtained, including treatment notes regarding the Veteran's right total knee arthroplasty (TKA) and subsequent revision surgeries, as well as treatment notes regarding the Veteran's peroneal nerve palsy.  The Board specifically indicated that a request should be made for handwritten reports and signed consent documents regarding the Veteran's May 1997 TKA re-revision surgical procedure.

A review of the record shows that attempts were made to obtain the majority of the records requested in the July 2010 remand.  VA treatment notes dated from October 1994 to July 1995 and from July 2002 to August 2005 were obtained, as were current treatment records from the Veteran's private physicians, including records pertaining to his most recent TKA re-revision surgical procedure in January 2010.  However, those additional records did not include any treatment notes from May 1997 when the Veteran underwent the TKA re-revision surgical procedure, which appears to have led to his peroneal nerve palsy.  Additionally, it is unclear from the record whether handwritten reports and consent documents were ever specifically requested from the VA Medical Center.  

The Board notes that several records requests were made prior to the July 2010 remand.  However, a review of the request letters shows that the documents requested were limited to the period after January 1996.  Additionally, the requests did not specifically ask for signed consent documents from the Veteran's various surgical procedures.  A review of the record shows that he underwent his first TKA revision surgery in October 1994.  He then underwent a subsequent TKA re-revision in May 1997.  Therefore, limiting the request to the period after January 1996 would eliminate the potential for obtaining records that might indicate whether the Veteran was made aware of any potential neurological complications at the time of the October 1994 TKA revision.  

For these reasons, the Board has concluded that the development conducted in this case does not adequately comply with the directives of the July 2010 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that additional attempts should be made to obtain the consent documents for the Veteran's October 1994 TKA revision and the May 1997 TKA re-revision.  

Accordingly, this case is remanded for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain any and all consent documents, to include handwritten records, regarding the Veteran's October 1994 TKA revision and May 1997 TKA re-revision from the VA Medical Center.  All attempts to obtain these records should be documented in the claims file.  

If such evidence is unavailable, the Veteran and his representative should be informed.  

2.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



